DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DANIEL QUINN,
                                 Appellant,

                                     v.

                    PUBLIX SUPERMARKETS, INC.,
                             Appellee.

                               No. 4D19-3269

                            [January 14, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 17-012436 (25).

   Chad E. Levy of Law Offices of Levy & Levy, P.A., Sunrise; and Diane P.
Perez of Diane Perez, P.A., Coral Gables, for appellant.

   Michael A. Holt of Fisher & Phillips, LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.